 



Exhibit 10.2
EXECUTION COPY
 
Published CUSIP Number:                     
TERM LOAN CREDIT AGREEMENT
Dated as of May 31, 2007
among
WESTERN REFINING, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent
and
The Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Section
  Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    22  
1.03 Accounting Terms
    22  
1.04 Rounding
    23  
1.05 Times of Day
    23  
 
       
ARTICLE II. THE COMMITMENTS AND LOANS
    23  
2.01 Loans
    23  
2.02 Borrowings, Conversions and Continuations of Loans
    24  
2.03 Prepayments
    25  
2.04 Termination or Reduction of Commitments
    27  
2.05 Repayment of Loans
    27  
2.06 Interest and Principal Payments
    27  
2.07 Fees
    28  
2.08 Computation of Interest and Fees
    28  
2.09 Evidence of Debt
    28  
2.10 Payments Generally; Administrative Agent’s Clawback
    29  
2.11 Sharing of Payments by Lenders
    30  
2.12 Security
    30  
2.13 Increase in Commitments
    30  
2.14 Additional Increases in Commitments
    31  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    33  
3.01 Taxes
    33  
3.02 Illegality
    35  
3.03 Inability to Determine Rates
    35  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    35  
3.05 Compensation for Losses
    37  
3.06 Mitigation Obligations; Replacement of Lenders
    37  
3.07 Survival
    38  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO LOANS
    38  
4.01 Conditions to the Initial Advance Loans
    38  
4.02 Conditions to the Delayed Advance Loans
    41  
4.03 Conditions to the Additional Loans Pursuant to Section 2.01(b)
    42  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    43  
5.01 Existence, Qualification and Power; Compliance with Laws
    43  
5.02 Authorization; No Contravention
    43  
5.03 Governmental Authorization; Other Consents
    43  
5.04 Binding Effect
    43  
5.05 Financial Statements; No Material Adverse Effect
    43  

-i-



--------------------------------------------------------------------------------



 



         
Section
  Page  
5.06 Litigation
    44  
5.07 No Default
    44  
5.08 Ownership of Property; Liens
    44  
5.09 Environmental Compliance
    44  
5.10 Insurance
    45  
5.11 Taxes
    45  
5.12 ERISA Compliance
    45  
5.13 Subsidiaries; Equity Interests
    45  
5.14 Margin Regulations; Investment Company Act
    46  
5.15 Disclosure
    46  
5.16 Compliance with Laws
    46  
5.17 Intellectual Property; Licenses, etc
    46  
5.18 Solvency
    46  
5.19 Collateral Documents
    46  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    47  
6.01 Financial Statements
    47  
6.02 Certificates; Other Information
    47  
6.03 Notices
    49  
6.04 Payment of Obligations
    50  
6.05 Preservation of Existence, etc
    50  
6.06 Maintenance of Properties
    50  
6.07 Maintenance of Insurance
    50  
6.08 Compliance with Laws and Contractual Obligations
    52  
6.09 Books and Records
    52  
6.10 Inspection Rights; Field Audits
    52  
6.11 Use of Proceeds
    52  
6.12 Guarantors; Additional Security Agreements
    52  
6.13 Prepayment of Giant Subordinated Notes
    54  
6.14 Further Assurances
    54  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    55  
7.01 Liens
    55  
7.02 Investments
    56  
7.03 Indebtedness
    57  
7.04 Fundamental Changes
    58  
7.05 Dispositions
    59  
7.06 Restricted Payments
    59  
7.07 Change in Nature of Business
    60  
7.08 Transactions with Affiliates
    60  
7.09 Burdensome Agreements
    60  
7.10 Use of Proceeds
    60  
7.11 Financial Covenants
    61  
7.12 Capital Expenditures
    61  
7.13 Prepayment of Certain Other Indebtedness
    61  
7.14 Amendments to Revolver Loan Documents
    61  
7.15 Designation of Senior Debt
    62  

-ii-



--------------------------------------------------------------------------------



 



         
Section
  Page  
7.16 Giant Subordinated Notes
    62  
7.17 Restrictions on Giant Companies Prior to the Subordinated Debt Prepayment
Date
    62  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    62  
8.01 Events of Default
    62  
8.02 Remedies Upon Event of Default
    65  
8.03 Application of Funds
    65  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    66  
9.01 Appointment and Authority
    66  
9.02 Rights as a Lender
    66  
9.03 Exculpatory Provisions
    67  
9.04 Reliance by Administrative Agent
    67  
9.05 Delegation of Duties
    68  
9.06 Resignation of Administrative Agent
    68  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    68  
9.08 No Other Duties, etc
    68  
9.09 Administrative Agent May File Proofs of Claim
    69  
9.10 Collateral and Guaranty Matters
    69  
 
       
ARTICLE X. MISCELLANEOUS
    71  
10.01 Amendments, etc
    71  
10.02 Notices; Effectiveness; Electronic Communication
    72  
10.03 No Waiver; Cumulative Remedies
    74  
10.04 Expenses; Indemnity; Damage Waiver
    74  
10.05 Payments Set Aside
    75  
10.06 Successors and Assigns
    76  
10.07 Treatment of Certain Information; Confidentiality
    78  
10.08 Right of Setoff
    79  
10.09 Interest Rate Limitation
    79  
10.10 Counterparts; Integration; Effectiveness
    80  
10.11 Survival of Representations and Warranties
    80  
10.12 Severability
    80  
10.13 Replacement of Lenders
    80  
10.14 Governing Law; Jurisdiction; etc
    81  
10.15 Waiver of Jury Trial
    82  
10.16 No Advisory or Fiduciary Responsibility
    82  
10.17 USA Patriot Act Notice
    82  
10.18 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC
    83  
10.19 Designated Indebtedness
    83  
10.20 ENTIRE AGREEMENT
    83  

-iii-



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
2.01
  Commitments and Applicable Percentages
5.06
  Certain Litigation
5.13
  Subsidiaries and Other Equity Interests
7.01
  Existing Liens
7.02
  Investments
10.02
  Administrative Agent’s Office; Certain Addresses for Notices
 
   
EXHIBITS
   
 
   
 
  Form of
 
   
A
  Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Opinion
F
  [Intentionally Omitted]
G
  Security Agreement
H
  Guaranty
I
  Intercreditor Agreement

-iv-



--------------------------------------------------------------------------------



 



TERM LOAN CREDIT AGREEMENT
     This TERM LOAN CREDIT AGREEMENT (“this “Agreement”) is entered into as of
May 31, 2007, among WESTERN REFINING, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders,” and each individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and a Lender.
     The Borrower has requested that the Lenders provide a term loan credit
facility to the Borrower, and the Lenders have indicated their willingness to
lend on the terms and subject to the conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means any transaction or series of related transactions
resulting in, directly or indirectly, (a) the purchase or other acquisition (in
one transaction or a series of transactions) of a material asset of another
Person such as a Refinery, or assets of another Person that constitute a
business unit or all or a substantial part of the business of such Person, or
(b) the acquisition of all of the Equity Interests of a Person.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time provide to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means, on any date of determination, the sum of the
Initial Advance Commitments plus the Delayed Advance Commitments of all the
Lenders plus such commitments, if any, as may be made by Lenders pursuant to
Sections 2.13 and 2.14.
     “Agreement” means this Term Loan Credit Agreement, as the same may
hereafter be renewed, extended, amended or restated from time to time.
     “Albuquerque Terminal” means the terminal owned and operated by Giant
Mid-Continent, located in or near Albuquerque, New Mexico.
     “Applicable Percentage” means,

 



--------------------------------------------------------------------------------



 



     (a) on any date of determination during the Availability Period, for any
Lender
          (i) with respect to the Initial Advance: the “Initial Advance
Percentage” (carried out to the ninth decimal place) specified by the name of
such Lender on Schedule 2.01;
          (ii) with respect to the Delayed Advance: the “Delayed Advance
Percentage” specified (if any) (carried out to the ninth decimal place) by the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement; or
          (iii) with respect to reimbursements pursuant to Section 10.04(c): the
proportion (expressed as a percentage carried out to the ninth decimal point)
that the sum of the Outstanding Amount owed to such Lender plus the amount of
such Lender’s Delayed Advance Commitment bears to the aggregate sum of the
Outstanding Amount plus the Delayed Advance Commitments of all the Lenders; and
     (b) on any date of determination arising after the Availability Period, and
with respect to any determination made (whether during or after the Availability
Period), and with respect to prepayments or payments pursuant to Sections 2.03
or 2.10(a): the proportion (expressed as a percentage carried out to the ninth
decimal place) that the aggregate Outstanding Amount owed to any Lender bears to
the aggregate Outstanding Amounts owed to all Lenders at such time; provided
that, if, on any date of determination, no Outstanding Amounts then exist, then
the Applicable Percentage shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments.
     “Applicable Rate” means, from time to time, with respect to Eurodollar Rate
Loans, 1.75%, and with respect to Base Rate Loans, 0.75%.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and the Western Subsidiaries for the fiscal year ended
December 31, 2006, and the related consolidated

2



--------------------------------------------------------------------------------



 



statements of income or operations, shareholders’ equity and cash flows for such
fiscal year of the Borrower and its Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Subordinated Debt Prepayment Deadline, (b) the date
that Delayed Advance Loans in the full amount of the Delayed Advance Commitment
have been drawn, (c) the Maturity Date, (d) the date of termination of the
Commitments pursuant to Section 2.04, and (e) the date of termination of the
Commitment of each Lender pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Bloomfield Refinery” means the refinery owned by San Juan, and operated by
Giant Arizona, located in or near Farmington, New Mexico.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
made by each of the Lenders pursuant to this Agreement.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, (a) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be, and (b) the term “Capital Expenditures” shall not include
Investments.
     “Cash Equivalents” means
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

3



--------------------------------------------------------------------------------



 



     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
     (c) commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; provided that if any such commercial paper is not rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, then in order to be considered a permissible
Investment for purposes of Section 7.02(a), the following limitation shall
apply: the Borrower and its Subsidiaries shall not hold more than $40,000,000 in
the aggregate of such commercial paper issued by a single issuer; and
     (d) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Existing Owners, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of (i) the direct or
indirect Equity Interests of the Borrower or (ii) the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent

4



--------------------------------------------------------------------------------



 



governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons, other than the Existing Owners,
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the Equity Interests of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 30% or more of the combined voting power of such securities.
     “Ciniza Refinery” means the refinery owned and operated by Giant Arizona,
located in or near Gallup, New Mexico.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by the Borrower or any Guarantor and
their respective Subsidiaries in or upon which a Lien now or hereafter exists in
favor of the Administrative Agent, for the benefit of the Lenders, whether under
this Agreement or under any other document executed by any such Person and
delivered to the Administrative Agent or the Lenders.
     “Collateral Documents” means, collectively, (a) the Security Agreements,
each Deposit Account Control Agreement, each Investment Account Control
Agreement, the Guaranties and all other security agreements, mortgages, deeds of
trust, patent and trademark assignments, lease assignments, guaranties and other
similar agreements executed by the Borrower, any Subsidiary, or any Guarantor in
favor of the Administrative Agent, for the benefit of Lenders, now or hereafter
delivered to the Administrative Agent or the Lenders pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against the Borrower, any Subsidiary or any
Guarantor, as debtor, in favor of the Administrative Agent, for the benefit of
the Lenders, as secured party, and (b) any amendments, supplements,
modifications, renewals, replacements, consolidations, substitutions and
extensions of any of the foregoing.
     “Commitment” means, on any date of determination, as to each Lender, its
obligation to make Loans to the Borrower pursuant to Section 2.01 in an
aggregate principal amount at any one time outstanding not to exceed the sum of
such Lender’s Initial Advance Commitment, its Delayed Advance Commitment and its
commitment pursuant to Section 2.13 and/or Section 2.14, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

5



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and minus (b) the following to the
extent included in calculating such Consolidated Net Income: all non-cash items
increasing Consolidated Net Income for such period.
     For purposes of determining the Consolidated Leverage Ratio on June 30,
2007, September 30, 2007, December 31, 2007 and March 31, 2008, Consolidated
EBITDA for the fiscal quarters ended on each such date (with respect to the
portion of each such period ending prior to the Closing Date) shall be
calculated on a pro forma basis to include the EBITDA of the Giant Companies for
such period. (“EBITDA of the Giant Companies” shall be calculated for the Giant
Companies on a consolidated basis in a manner consistent with the definition of
“Consolidated EBITDA” set forth above.) If requested by the Administrative
Agent, the Borrower shall deliver such documentation as may be reasonably
requested by the Administrative Agent with respect to the calculations of such
Consolidated EBITDA and the Administrative Agent shall be reasonably satisfied
with such calculations.
     If, since the beginning of any four fiscal quarter period for which
Consolidated EBITDA is being determined, the Borrower or a Subsidiary shall have
consummated an Acquisition, then Consolidated EBITDA for such period shall be
calculated giving pro forma effect to such Acquisition (including the revenues
of the properties acquired), as if such Acquisition had occurred on the first
day of such period. Such pro forma adjustments shall be calculated in a manner
satisfactory to the Administrative Agent.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) the portion
of rent expense of the Borrower and its Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP, and
(c) interest expense attributable to Synthetic Lease Obligations.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period; provided, however that the Consolidated Interest Coverage Ratio
as of September 30, 2007 shall mean the ratio of (a) Consolidated EBITDA for the
period of the three fiscal quarters ending on such date to (b) Consolidated
Interest Charges for such period. The following is included in this definition
for the avoidance of doubt: in calculating the Consolidated Interest Coverage
Ratio, the Borrower will not make pro forma adjustments to Consolidated EBITDA
or Consolidated Interest Charges to reflect the Giant Companies results for the
period preceding the Merger.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries as determined in accordance with GAAP (excluding extraordinary
gains and extraordinary losses) for that period; provided, that, there shall be
excluded from such net income (to the extent otherwise included therein) the
income (or loss) of any

6



--------------------------------------------------------------------------------



 



entity other than a Subsidiary in which the Borrower or any Subsidiary has an
ownership interest, except to the extent that any such income has been actually
received by the Borrower or such Subsidiary in the form of cash dividends or
similar cash distributions.
     “Consolidated Total Indebtedness” means, as of any date of determination,
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis, other
than (a) undrawn or unfunded amounts under letters of credit, surety bonds and
similar instruments, and (b) Indebtedness pursuant to Swap Contracts that have
not been closed out or terminated.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agent” has the meaning set forth in the Intercreditor Agreement.
     “Debt Issuance” means the issuance, incurrence or assumption of
Indebtedness by the Borrower or any of its Subsidiaries on or after the Closing
Date, other than Indebtedness permitted by Section 7.03.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate, plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans, plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder unless such failure has
been cured, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
     “Delayed Advance” means the advance of Loans made available to the Borrower
by the Delayed Advance Lenders after the Closing Date pursuant to
Section 2.01(a)(ii) in an aggregate amount, whether made in one or two draws,
not to exceed in the aggregate $275,000,000, as such amount may be adjusted from
time to time in accordance with this Agreement.
     “Delayed Advance Commitment” means, as to any Delayed Advance Lender, its
obligation to make Delayed Advance Loans to the Borrower pursuant to
Section 2.01(a)(ii) in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the heading
entitled “Delayed Advance Commitment” or in the Assignment and Assumption
pursuant to

7



--------------------------------------------------------------------------------



 



which such Lender becomes a party hereto as a Delayed Advance Lender, as
adjusted from time to time in accordance with this Agreement.
     “Delayed Advance Date” means each date occurring on or before the
Subordinated Debt Prepayment Deadline on which the Borrower (by delivery of a
Loan Notice) requests that a Delayed Advance Loan be made and on which the
conditions precedent set forth in Section 4.02 have been satisfied or waived in
accordance with Section 10.01. Unless otherwise agreed by the Delayed Advance
Lenders, there shall not be more than two Delayed Advance Dates.
     “Delayed Advance Lender” means a Lender that, pursuant to
Section 2.01(a)(ii), is committed to make Loans to the Borrower on a Delayed
Advance Date, and any permitted successor or assignee of such Delayed Advance
Lender.
     “Delayed Advance Loans” has the meaning specified in Section 2.01(a)(ii).
     “Delayed Advance Percentage” has the meaning set forth in the definition of
“Applicable Percentage.”
     “Deposit Account Control Agreement” means an agreement substantially in the
form of Annex G to the form of Security Agreement attached as Exhibit G hereto,
or any other agreement in form and substance satisfactory to the Administrative
Agent serving a similar purpose, among a Loan Party, the Administrative Agent or
the Control Agent, and a Depository Bank.
     “Depository Bank” means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, the Net Cash Proceeds of which are $1,000,000.00 or
more.
     “Dollar” and “$” mean lawful money of the United States.
     “El Paso Refinery” means the refineries owned and operated by the Borrower
located at 6500 Trowbridge Drive, El Paso, Texas.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or

8



--------------------------------------------------------------------------------



 



threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.

9



--------------------------------------------------------------------------------



 



     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
     “Existing Giant Credit Agreement” means that certain Fourth Amended and
Restated Credit Agreement dated as of June 27, 2005 among Giant, as borrower,
Bank of America as administrative agent, and the lenders party thereto, as
amended.
     “Existing Owners” means those Persons who are owners of the Equity
Interests of RHC Holdings, L.P. , as of the Closing Date, members of their
immediate families and Persons (including trusts established for estate planning
purposes) that are Affiliates thereof.
     “Existing Western Credit Agreement” means that certain Amended and Restated
Revolving Credit Agreement dated as of January 24, 2006 among the Borrower and
Western Refining Company, L.P., as borrowers, Bank of America, as administrative
agent, and the lenders party thereto.
     “Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds (other than income tax refunds), pension plan reversions and proceeds of
insurance (other than proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings) and condemnation awards
(and payments in lieu thereof) in respect of property other than Revolver
Priority Collateral, indemnity payments and any purchase price adjustment;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments (a) in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of
Section 2.03(b)(ii), or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto, or (c) constitute proceeds of Revolver Priority
Collateral.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

10



--------------------------------------------------------------------------------



 



     “Fee Letter” means the letter agreement, dated November 9, 2006, among the
Borrower, the Administrative Agent and the Arranger.
     “Flagstaff Terminal” means the terminal in or near Flagstaff, Arizona,
owned and operated by Giant Mid-Continent.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Giant” means Giant Industries, Inc., a Delaware corporation.
     “Giant 8% Subordinated Indenture” means the Indenture dated of May 3, 2004
among Giant, the subsidiary guarantors therein named and The Bank of New York as
trustee, together with the First Supplemental Indenture dated as of May 3, 2004.
     “Giant 8% Subordinated Notes” means the 8% senior subordinated notes issued
by Giant pursuant to the Giant 8% Subordinated Indenture.
     “Giant 11% Subordinated Indenture” means the Indenture dated May 14, 2002,
among Giant, the subsidiary guarantors therein named and The Bank of New York as
trustee.
     “Giant 11% Subordinated Notes” means the 11% senior subordinated notes
issued by Giant pursuant to the Giant 11% Subordinated Indenture.
     “Giant Arizona” means Giant Industries Arizona, Inc., an Arizona
corporation.
     “Giant Audited Financial Statements” means the audited consolidated balance
sheet of the Giant and its Subsidiaries for the fiscal year ended December 31,
2006, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Giant and its
Subsidiaries, including the notes thereto.
     “Giant Catastrophic Material Adverse Effect” means any change, event or
effect that, individually or together with other changes, events or effects, has
been or would reasonably be expected to be materially adverse to (x) the
business, assets and liabilities (taken together), results of operations or
financial condition of Giant and its Subsidiaries on a consolidated basis or
(y) the ability of Giant to consummate the Merger or the other transactions
contemplated by the Merger Agreement or fulfill the conditions to closing set
forth in the Merger Agreement, except to the extent that such change, event or

11



--------------------------------------------------------------------------------



 



effect results from (i) general political or economic conditions (including
prevailing interest rates and stock market levels) in the United States or other
countries in which Giant or its Subsidiaries operate, (ii) effects of conditions
or events that are generally applicable to the petroleum refining industry,
including effects of changes in the price of crude oil and product prices,
(iii) changes in laws or regulations affecting the petroleum refining industry
generally, (iv) the announcement or pendency of the Merger, or changes or
effects resulting from the taking of any action required to comply with the
express terms of the Merger Agreement, or (v) any stockholder litigation
instituted as a result of that certain Amendment No. 1 to the Merger Agreement
dated as of November 12, 2006; provided, however, that such changes, events or
effects described in clauses (i), (ii) or (iii) do not affect Giant in a
materially disproportionate manner relative to other companies in the petroleum
refining industry. For purpose of clause (x) of this definition, no change,
event or effect shall be considered in determining whether a Giant Catastrophic
Material Adverse Effect has occurred unless it has or is likely to result in
losses, liabilities, claims, costs or damages, net of any available insurance,
of $10.0 million or more prior to December 31, 2011, and a Giant Catastrophic
Material Adverse Effect shall not be deemed to have occurred under clause
(x) unless and until such changes, events or effects have or are likely to
result in aggregate losses, liabilities, claims, costs or damages, net of any
available insurance, of $200.0 million or more prior to December 31, 2011.
     “Giant Companies” means Giant and its Subsidiaries.
     “Giant Mid-Continent” means Giant Mid-Continent, Inc., an Arizona
corporation and a wholly-owned Subsidiary of Giant Arizona.
     “Giant Subordinated Indentures” means the Giant 11% Subordinated Indenture
and the Giant 8% Subordinated Indenture, collectively.
     “Giant Subordinated Notes” means the Giant 11% Subordinated Notes and the
Giant 8% Subordinated Notes, collectively.
     “Giant Yorktown” means Giant Yorktown, Inc., a Delaware corporation and a
wholly-owned Subsidiary of Giant Arizona.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any

12



--------------------------------------------------------------------------------



 



holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor” means each of Western Refining Company, L.P., a Delaware
limited partnership, Ascarte Group LLC, a Delaware limited liability company,
Ciniza Production Company, a New Mexico corporation, Dial Oil Co., a New Mexico
corporation, Empire Oil Company, a California corporation, Giant, Giant Arizona,
Giant Four Corners, Inc., an Arizona corporation, Giant Mid-Continent, Giant
Pipeline Company, a New Mexico corporation, Giant Stop-N-Go of New Mexico, Inc.,
a New Mexico corporation, Giant Yorktown, Phoenix Fuel Co., Inc., an Arizona
corporation, San Juan, Western Refining GP, LLC, Western Refining LP, LLC, and
each other Subsidiary that now or hereafter executes a Guaranty pursuant to
Section 6.12 hereof.
     “Guaranty” means collectively, the Guaranty Agreements substantially in the
form of Exhibit H hereto executed by Subsidiaries of the Borrower in favor of
the Administrative Agent and the Lenders, together with each other guaranty and
guaranty supplement delivered pursuant to this Agreement.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

13



--------------------------------------------------------------------------------



 



     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Advance” means the single advance of Loans made to the Borrower by
the Initial Advance Lenders on the Closing Date pursuant to Section 2.01(a)(i)
in an aggregate amount equal to $1,125,000,000.
     “Initial Advance Loans” has the meaning specified in Section 2.01(a)(i).
     “Initial Advance Commitment” means, as to any Initial Advance Lender, its
obligation to make Loans to the Borrower pursuant to Section 2.01(a)(i) on the
Closing Date in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Initial Advance
Commitment.”
     “Initial Advance Lender” means a Lender that, pursuant to Section 2.01(a),
is committed to make Loans to the Borrower on the Closing Date and any permitted
successor or assignee of such Initial Advance Lender.
     “Initial Advance Percentage” has the meaning set forth in the definition of
“Applicable Percentage.”
     “Intercreditor Agreement” means that certain Intercreditor Agreement
substantially in the form of Exhibit I hereto dated as the date hereof among the
Administrative Agent, the Revolver Administrative Agent, the Control Agent, and
the Loan Parties.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or,
subject to availability, six months thereafter, as selected by the Borrower in
its Loan Notice; provided, that:

14



--------------------------------------------------------------------------------



 



          (i) any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
          (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
          (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “Investment Account Control Agreement” means an agreement among a
Securities Intermediary holding a securities account for a Loan Party and
Administrative Agent, in form and substance satisfactory to Administrative
Agent, evidencing that the Administrative Agent has “control” (as defined in the
UCC) of such securities account.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time designate by notice to
the Borrower and the Administrative Agent.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” has the meaning set forth in Section 2.01.

15



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, each Note, the Collateral Documents,
the Intercreditor Agreement and the Fee Letter.
     “Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
     “Loan Parties” means, collectively, the Borrower, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party, or (ii) the perfection or priority of any Lien
guaranteed under any of the Collateral Documents.
     “Maturity Date” means May 30, 2014.
     “Merger” means the merger of Newco into Giant, where Giant is to be the
surviving entity and a wholly-owned Subsidiary of the Borrower, as contemplated
by the Merger Agreement.
     “Merger Agreement” means that certain Merger Agreement dated as of
August 26, 2006 between the Borrower, Newco and Giant, pursuant to which Newco
will merge into Giant and Giant, the surviving entity, will become a
wholly-owned subsidiary of the Borrower, as amended by that certain Amendment
No. 1 to the Merger Agreement dated as of November 12, 2006.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means:
     (a) with respect to any Disposition by the Borrower or any Subsidiary, or
an Extraordinary Receipt received or paid to the account of the Borrower or any
Subsidiary, the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash received by way
of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by any Loan Party or any Subsidiary in
connection with such transaction and (C) income taxes reasonably estimated to be
actually payable within two years of the date of the relevant transaction as a
result of any gain recognized in connection therewith; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such transaction, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

16



--------------------------------------------------------------------------------



 



     (b) with respect to any Debt Issuance by the Borrower or any Subsidiary,
the excess, if any, of (i) cash and cash equivalents received in connection with
such issuance (including any cash received by way of deferred payment pursuant,
but only as and when so received) over (ii) the reasonable and customary
out-of-pocket expenses incurred by any Loan Party or any Subsidiary in
connection with such issuance.
     “Newco” means New Acquisition Corporation, a Delaware corporation and
wholly-owned Subsidiary of the Borrower.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, in each case including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of all Loans after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

17



--------------------------------------------------------------------------------



 



     “Permitted Joint Venture” means any Person (other than a Subsidiary) in
which the Borrower owns (including ownership through its Subsidiaries) Equity
Interests representing less than 100% of the total outstanding Equity Interests
of such Person, provided that such Person is engaged only in the businesses that
are permitted for the Borrower and its Subsidiaries pursuant to Section 7.07.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” is defined in Section 6.02 hereof.
     “Property” means the Refineries and the real estate upon which the
Refineries are located, other real estate owned by one or more Loan Parties, and
the interests in real property created by easements or rights of way in favor of
any Loan Party, together with all Loan Parties’ interests in the improvements
thereon, the fixtures and equipment located thereon or located elsewhere and
used in the Borrower’s and its Subsidiaries’ business.
     “Public Lender” has the meaning specified in Section 6.02.
     “Qualifying Acquisition” has the meaning specified in Section 2.14(a).
     “Ratings” means, as of any date of determination, the Borrower’s ratings as
determined by S&P and Moody’s.
     “Refinancing Indebtedness” has the meaning set forth in Section 7.03(b).
     “Refineries” means, collectively, the Bloomfield Refinery, the Ciniza
Refinery, the El Paso Refinery and the Yorktown Refinery. The term “Refineries”
shall also include any refinery acquired by the Borrower or a Subsidiary after
the Closing Date.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates; and “Related Party” means any
one of the foregoing.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Lenders” means, (a) on any date of determination occurring during
the Availability Period, those Lenders holding in the aggregate more than 50% of
the sum of the Outstanding Amount plus the amount of the Delayed Advance
Commitment of all Lenders then in effect; and (b) on any date of determination
occurring after the Availability Period, Lenders holding in the aggregate more
than 50% of the Outstanding Amount. The unfunded Commitments of, and the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

18



--------------------------------------------------------------------------------



 



     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party. With respect to documents delivered pursuant
to Article IV, the term “Responsible Officer” shall also include the chief
administrative officer of the Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof), or any option, warrant or other
right to acquire any such dividend or other distribution or payment.
     “Revolver Administrative Agent” means Bank of America in its capacity as
administrative agent for the lenders under the Revolver Loan Documents (together
with any successor thereto in such capacity).
     “Revolver Collateral Documents” means the “Collateral Documents” under, and
as defined in, the Revolving Credit Agreement.
     “Revolver Indebtedness” means Indebtedness under the Revolving Credit
Agreement and all refinancings, renewals and extensions thereof that are
permitted by Section 7.03(b).
     “Revolver Loan Documents” means the “Loan Documents” under, and as defined
in, the Revolving Credit Agreement and any documents governing refinancings,
renewals and extensions of the Indebtedness under the Revolving Credit Agreement
that are permitted by Section 7.03(b).
     “Revolver Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.
     “Revolver Priority Liens” means the Liens of the Revolver Administrative
Agent on the Revolver Priority Collateral pursuant to the Revolver Collateral
Documents.
     “Revolving Credit Agreement” means that certain Revolving Credit Agreement
dated as of even date herewith, among the Borrower, as borrower, Bank of
America, as administrative agent, and the financial institutions parties
thereto.
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc. and any successor thereto.
     “San Juan” means San Juan Refining Company, a New Mexico corporation.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured” means secured by a Lien.
     “Securities Intermediary” means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for the
Borrower in which a security interest has been

19



--------------------------------------------------------------------------------



 



created in favor of the Administrative Agent for the benefit of the Lenders to
secure the Obligations, and that has entered into an Investment Account Control
Agreement.
     “Security Agreements” means, collectively, each Security Agreement
substantially in the form of Exhibit G hereto, executed by the Borrower and each
Subsidiary in favor of the Administrative Agent, for the benefit of the Lenders,
as renewed, extended, amended or restated from time to time.
     “Senior Indebtedness” means Consolidated Total Indebtedness unless, in the
instrument creating or evidencing such Indebtedness, it is provided that such
Indebtedness is subordinate to some or all other Indebtedness of the issuer of
such Indebtedness.
     “Solvent” means, as to any Person at any time, that (a) the fair value of
the property of such Person is greater than the total amount of such Person’s
liabilities (including contingent liabilities), (b) the present fair saleable
value of all of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
     “Statoil” means Statoil Marketing & Trading (US) Inc.
     “Statoil Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of February 9, 2004 between Statoil and the Administrative
Agent.
     “Statoil Purchase Agreement” means that certain Crude Oil Purchase/Sale
Agreement 2004/2008 between Statoil and Giant Yorktown, as amended by amendment
dated December 8, 2004 and as the same may be further amended in compliance with
the terms of this Agreement.
     “Subordinated Debt Prepayment Date” shall mean the date upon which all of
the Giant 11% Subordinated Notes and all of the Giant 8% Subordinated Notes
shall have been redeemed, as further described in and required by Section 6.13.
     “Subordinated Debt Prepayment Deadline” means the date that is 60 days
after the Closing Date.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward

20



--------------------------------------------------------------------------------



 



foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan Casualty Proceeds Account” has the meaning set forth in Section
6.07(f)
     “Term Loan Collateral Account” means the deposit account or other account
maintained by the Administrative Agent (and subject to the first priority
security interest of the Administrative Agent for the benefit of the Lenders)
pursuant to Section 2.03(e) into which Net Cash Proceeds from sales of Term
Priority Collateral and other amounts held by the Administrative Agent pursuant
to this Agreement shall be deposited pending final application of such proceeds
in accordance with the terms of this Agreement. The Term Loan Collateral Account
shall be under the sole dominion and control of the Administrative Agent.
     “Term Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement. After repayment of the obligations under the Revolving
Credit Agreement and termination of the Liens securing same, the term “Term
Priority Collateral” shall mean all Collateral.
     “Terminal” means the Flagstaff Terminal, the Albuquerque Terminal and all
other finished product, asphalt, crude oil, and other storage terminals, tanks
and lines and facilities related thereto owned or leased by the Borrower and its
Subsidiaries, in each case not located on Refinery premises.
     “Threshold Amount” means $50,000,000.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

21



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code, including each such provision as
it may subsequently be renumbered, as enacted in the State of New York or other
applicable jurisdiction, as amended at the time in question.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Western Subsidiaries” means all subsidiaries of the Borrower other than
the Giant Companies.
     “Yorktown Refinery” means the refinery located in or near Yorktown,
Virginia, and the land and other real estate appurtenant thereto, owned and
operated by Giant Yorktown.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     1.03 Accounting Terms.

22



--------------------------------------------------------------------------------



 



          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
          (c) Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 — Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II.
THE COMMITMENTS AND LOANS
     2.01 Loans.
          (a) The Lenders severally agree to make term loans (each a “Loan” and
collectively, the “Loans”) to the Borrower as follows:
     (i) On the Closing Date, each Initial Advance Lender severally agrees to
make a loan to the Borrower in an amount equal to such Lender’s Initial Advance
Commitment, which loan shall be disbursed in a single advance (collectively, the
“Initial Advance Loans”).
     (ii) On each Delayed Advance Date, each Delayed Advance Lender severally
agrees to make loans to the Borrower in an aggregate amount not to exceed such
Lender’s Delayed Advance Commitment, which Loans may be drawn in up to two
advances (collectively, the “Delayed Advance Loans”). On each date that Delayed

23



--------------------------------------------------------------------------------



 



Advance Loans are made, the Borrower shall prepay Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary so that each Lender ratably holds a portion of each Loan in the
proportion that the aggregate Outstanding Amounts owed to such Lender bear to
the aggregate Outstandings Amounts owed to all Lenders at such time.
          (b) Lenders may, but shall not be required to, agree to commit to make
additional Loans if requested by the Borrower pursuant to Section 2.13 or
Section 2.14.
          (c) Amounts borrowed under this Section 2.01 which are repaid or
prepaid may not be reborrowed.
     2.02 Borrowings, Conversions and Continuations of Loans.
          (a) Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $10,000,000, or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $5,000,000, or a whole multiple of $1,000,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (A) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Loans to be
borrowed, converted or continued, (D) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
          (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.01, with respect to the Initial
Advance, or Section 4.02, with respect to the Delayed Advance, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such

24



--------------------------------------------------------------------------------



 



funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than twelve (12) Interest Periods in effect with respect
to Loans.
     2.03 Prepayments.
          (a) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided, that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $10,000,000, or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Applicable
Percentages.
          (b) Until such time as the Outstanding Amount has been repaid in full,
the Outstanding Amount shall be permanently prepaid in the amounts and upon the
occurrence of any of the following events:
     (i) In the event of any Debt Issuance by the Borrower or any of its
Subsidiaries on or after the Closing Date, then concurrently with receipt of Net
Cash Proceeds of such Debt Issuance, the Borrower shall make a prepayment in an
amount equal to 100% of the Net Cash Proceeds of such Debt Issuance.
     (ii) If Net Cash Proceeds of Extraordinary Receipts received on or after
the Closing Date by the Borrower or any of its Subsidiaries exceed during any
calendar year an amount equal to $25,000,000 (the portion of such Net Cash
Proceeds that exceeds $25,000,000 is herein referred to as “Excess Extraordinary
Receipts”), the Borrower shall

25



--------------------------------------------------------------------------------



 



prepay an aggregate principal amount of Loans equal to 100% of Excess
Extraordinary Receipts immediately upon receipt thereof by the Borrower or such
Subsidiary; provided, however, that with respect to any proceeds of insurance or
condemnation awards (or payments in lieu thereof), for so long as no Event of
Default shall have occurred and be continuing, the Borrower or a Subsidiary may
reinvest such Extraordinary Receipts in assets used in the businesses of the
Borrower or its Subsidiaries, and in such case any such Extraordinary Receipts
that have not been reinvested within one year from the receipt thereof by the
Borrower or such Subsidiary shall be immediately applied to the prepayment of
the Loans.
     (iii) If Net Cash Proceeds received on or after the Closing Date by the
Borrower or any of its Subsidiaries from one or more Dispositions (other than
Dispositions to the Borrower or to a Subsidiary permitted by Section 7.05(a)(v)
or 7.05(a)(vi)) of property other than Revolver Priority Collateral exceed
during any calendar year an aggregate amount equal to $30,000,000 (the portion
of such Net Cash Proceeds that exceeds $30,000,000 is herein referred to as
“Excess Disposition Net Cash Proceeds”), the Borrower shall prepay an aggregate
amount of Loans equal to 100% of such Excess Disposition Net Cash Proceeds
immediately upon receipt thereof by the Borrower or a Subsidiary; provided
however that for so long as no Event of Default shall have occurred and be
continuing, the Borrower or a Subsidiary may reinvest such Excess Disposition
Net Cash Proceeds in assets used in the businesses of the Borrower or its
Subsidiaries, and in such case any such Excess Disposition Net Cash Proceeds
that have not been reinvested within one year from the receipt thereof by the
Borrower or such Subsidiary shall be immediately applied to the prepayment of
the Loans;
          (c) Each prepayment of Loans required to be made pursuant to
subsection (b) of this Section 2.03 shall be applied ratably to all outstanding
Loans and the principal repayment installments thereof in reverse order of
maturity. Within the foregoing parameters, prepayments shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans.
          (d) If the Borrower is required to make a mandatory prepayment of
Eurodollar Rate Loans under this Section 2.03 at any time that is other than the
end of the current Interest Periods, and provided that no Default shall then
exist, the Borrower shall have the right, in lieu of making such prepayment in
full prior to the end of an Interest Period, to instruct the Administrative
Agent to hold such amount on deposit in the Term Loan Collateral Account and to
apply such amount to the prepayment of the applicable Eurodollar Rate Loans at
the end of the current Interest Periods applicable thereto.
          (e) The Term Loan Collateral Account shall be held by the
Administrative Agent for the benefit of the Lenders. The Borrower hereby grants
to the Administrative Agent, for the benefit of the Lenders, a first priority
Lien in the Term Loan Collateral Account, to secure the Obligations, and shall
execute such security agreements or control agreements as the Administrative
Agent may request in order to perfect such first priority Lien in the Term Loan
Collateral Account. The Administrative Agent may invest funds in the Term Loan
Collateral Account in interest-bearing deposit accounts of the Administrative
Agent (and such account shall pay interest as paid on other similar accounts
held by the Administrative Agent) or in Cash Equivalents. Provided that no
Default exists, the Borrower may direct the investment of funds in the Term Loan
Collateral Account in such deposit accounts or Cash Equivalents. Any interest
earned on such deposit accounts or Cash Equivalents will be for the account of
the Borrower, and the Borrower will deposit with the Administrative Agent the
amount of any loss on any such Cash Equivalents to the extent necessary in order
that the amount of the prepayment to be made with the deposited amounts may not
be reduced. The Term Loan Collateral Account shall be under the sole dominion
and control of the Administrative Agent.

26



--------------------------------------------------------------------------------



 



     2.04 Termination or Reduction of Commitments.
          (a) Optional. After the Closing Date, the Borrower may, upon notice to
the Administrative Agent, terminate the Delayed Advance Commitments, or from
time to time permanently reduce the Delayed Advance Commitments; provided, that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction, and
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000,
or any whole multiple of $1,000,000 in excess thereof. The Administrative Agent
will promptly notify the Delayed Advance Lenders of any such notice of
termination or reduction of the Delayed Advance Commitments. Any reduction of
the Delayed Advance Commitments shall be applied to the Delayed Advance
Commitment of each Delayed Advance Lender according to its Delayed Advance
Percentage. All fees accrued until the effective date of any termination of the
Delayed Advance Commitments shall be paid on the effective date of such
termination.
          (b) Any portion of the Delayed Advance Commitments that remains
undisbursed after the last day of the Availability Period shall be automatically
and permanently reduced to zero.
     2.05 Repayment of Loans. The Borrower agrees to repay to the Lenders in
quarterly installments of principal, each of which shall be equal to 0.25% of
the principal amount of the Initial Advance Loans. The first such payment shall
be made on September 30, 2007 and each subsequent payment shall be made
thereafter on the last Business Day of each March, June, September and December,
with a final payment due on the Maturity Date in an amount equal to the
Outstanding Amount as of such date. Each time that Delayed Advance Loans are
made, the amount of the remaining installments of principal shall be adjusted so
that each such remaining installment is in an amount equal to 0.25% of the
principal amount of all Loans outstanding on the date that the Delayed Advance
Loans are made (including the amount of Delayed Advance Loans made on such
date). Each time that additional Loans are made pursuant to increases in
Commitments pursuant to Section 2.13 or Section 2.14, the amount of the
remaining installments of principal shall be adjusted so that each such
remaining installment is in an amount equal to 0.25% of the principal amount of
all Loans outstanding on the date that such additional Loans are made (including
the amount of the additional Loans made on such date).
     2.06 Interest and Principal Payments.
          (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.
          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
          (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

27



--------------------------------------------------------------------------------



 



          (iii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.07 Fees.
          (a) The Borrower agrees to pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
          (b) The Borrower shall pay a fee (the “Delayed Advance Commitment
Fee”) to the Administrative Agent, for the account of each Delayed Advance
Lender based on each such Lender’s Delayed Advance Percentage, equal to the
product of (x) 75 basis points (0.75%) per annum times (y) the unused portion of
the Delayed Advance Commitment. The Delayed Advance Commitment Fee shall accrue
from the Closing Date to the last day of the Availability Period and shall be
payable in arrears on the last day of the Availability Period.
     2.08 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided, that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.10(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligations
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

28



--------------------------------------------------------------------------------



 



     2.10 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the Borrower and the applicable
Lender severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
          (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

29



--------------------------------------------------------------------------------



 



          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Loans set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided, that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.12 Security. All Obligations of the Borrower and the Guarantors shall be
secured in accordance with the Collateral Documents.
     2.13 Increase in Commitments.

30



--------------------------------------------------------------------------------



 



          (a) Request for Increase. Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may request an increase in the Aggregate Commitments by an amount
(for all such requests) which, when taken together with all increases in the
“Aggregate Commitments” pursuant to Section 2.16 of the Revolving Credit
Agreement, shall not exceed $300,000,000; provided, that (i) any such request
for an increase shall be in a minimum amount of $75,000,000, and (ii) the
maximum aggregate number of such requests that the Borrower may make under this
Section and under Section 2.16 of the Revolving Credit Agreement is four. At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond.
          (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, the amount of the increase to which it
agrees. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.
          (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
          (d) Effective Date and Allocations. If the Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”), which shall be no
earlier than the Subordinated Debt Prepayment Date, and the final allocation of
such increase. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such increase and the Increase Effective
Date.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase , the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists. The Borrower shall prepay any Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary so that each Lender ratably holds a
portion of each Loan in the proportion that the aggregate Outstanding Amounts
owed to such Lender bear to the aggregate Outstandings Amounts owed to all
Lenders at such time.
          (f) Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.11 or 10.01 to the contrary.
     2.14 Additional Increases in Commitments.
          (a) Increases in Commitments to Finance Qualifying Acquisitions. In
addition to the requests for increases pursuant to Section 2.13, the Borrower
may request increases in the Aggregate

31



--------------------------------------------------------------------------------



 



Commitments pursuant to this Section 2.14. The proceeds of Loans funded pursuant
to such increases shall be used for Qualifying Acquisitions and related
transaction costs. As used in this Agreement, a “Qualifying Acquisition” is an
Acquisition that is permissible under Section 7.02 and with respect to which
     (i) The lines of business of the Person to be acquired, or the line of
business in which the assets to be acquired will be used, shall be a permitted
line of business pursuant to Section 7.07;
     (ii) Prior to consummation of the Acquisition, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer (A)
demonstrating compliance with the financial covenants set forth in Section 7.11,
and (B) demonstrating that the ratio of Secured Senior Indebtedness to
Consolidated EBITDA does not exceed 2.50 to 1.00, in each case as of the end of
the fiscal quarter immediately preceding the quarter in which the Acquisition is
consummated, calculated on a pro forma basis taking into account the Acquisition
(such pro forma calculations to be done in a manner reasonably satisfactory to
the Administrative Agent;
     (iii) Immediately before consummation of the Acquisition and the funding of
the Loans and after giving effect thereto, no Default exists or would result
therefrom;
     (iv) Immediately before consummation of the Acquisition and the funding of
the Loans and after giving effect thereto, (A) the Borrower is in compliance
with the covenants contained in this Agreement and the other Loan Documents, and
(B) the representations and warranties contained in Article V and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01;
     (v) The Borrower shall have delivered or caused to be delivered Collateral
Documents and legal opinions, documents and other items as required as a result
of such Acquisition pursuant to Section 6.12 substantially contemporaneously
with the consummation of such Acquisition or within such other time period as
may be agreed by the Administrative Agent; and
     (vi) Prior to consummation of the Acquisition, the Borrower shall have
delivered a certificate of a Responsible Officer, certifying as to the matters
set forth in clauses (i) , (iii) and (iv) of this Section 2.14(a).
          (b) Request for Increase. The Borrower may request increases in the
Aggregate Commitments pursuant to this Section 2.14 by giving notice to the
Administrative Agent (which shall promptly notify the Lenders). Any such request
for an increase shall be in a minimum amount of $75,000,000. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond.
          (c) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, the amount of the increase to which it
agrees. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

32



--------------------------------------------------------------------------------



 



          (d) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. Subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
          (e) Effective Date and Allocations. If the Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”), which shall be no
earlier than the Subordinated Debt Prepayment Date, and the final allocation of
such increase. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such increase and the Increase Effective
Date.
          (f) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a secretary or assistant secretary of such Loan Party certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase.
The Borrower shall prepay any Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary so that each Lender ratably holds a portion of each Loan in the
proportion that the aggregate Outstanding Amounts owed to such Lender bear to
the aggregate Outstandings Amounts owed to all Lenders at such time.
          (g) Conflicting Provisions. This Section shall supersede any
provisions in Sections 2.10 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided, that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect

33



--------------------------------------------------------------------------------



 



thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

34



--------------------------------------------------------------------------------



 



          (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided, that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower, agree,
upon demand from such Lender (with a copy to the Administrative Agent), to
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

35



--------------------------------------------------------------------------------



 



or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower agrees to pay to
such Lender, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower agrees to pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower agrees to pay such Lender, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided, that the Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
          (e) Reserves on Eurodollar Rate Loans. The Borrower agrees to pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such

36



--------------------------------------------------------------------------------



 



reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower agrees to promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
          (c) any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower agrees to also pay any customary administrative fees charged by
such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental

37



--------------------------------------------------------------------------------



 



Authority for the account of any Lender pursuant to Section 3.01, the Borrower
may replace such Lender in accordance with Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO LOANS
     4.01 Conditions to the Initial Advance Loans. The effectiveness of this
Agreement, and the obligation of each Initial Advance Lender to fund its Initial
Advance Loans, are subject to satisfaction of the following conditions
precedent:
          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, and in the case of documents delivered by the Borrower,
each properly executed by a Responsible Officer of the Borrower, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) a Guaranty executed by the Borrower and each of the Western
Subsidiaries;
     (iv) the Collateral Documents, executed by the Loan Parties party thereto
in appropriate form for recording, where necessary, granting first priority
Liens in the Collateral owned by the Borrower and the Western Subsidiaries which
constitutes Term Priority Collateral, and granting second priority Liens in the
Collateral owned by the Borrower and the Western Subsidiaries which constitutes
Revolver Priority Collateral, together with:
     (A) such Lien searches as the Administrative Agent shall have requested,
and such termination statements or other documents as may be necessary to
confirm that the Collateral is subject to no Liens in favor of any Persons
(other than the Liens securing the Obligations and the Liens permitted by
Section 7.01);
     (B) such consents, estoppels, subordination agreements and other documents
and instruments executed by landlords and other Persons party to material
contracts relating to any Collateral as to which the Administrative Agent shall
be granted a Lien for the benefit of the Lenders, as requested by the
Administrative Agent or the Required Lenders; and
     (C) evidence that all other actions necessary or, in the opinion of the
Administrative Agent or the Lenders, desirable to perfect and protect such Liens
and the Administrative Agent’s ability to preserve and protect its interests in
and access to the Collateral, have been taken; and

38



--------------------------------------------------------------------------------



 



     (v) the Intercreditor Agreement executed by each of the parties thereto;
     (vi) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is party;
     (vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed;
     (viii) a favorable opinion of Andrews Kurth LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, covering the
matters set forth in Exhibit E attached hereto, and such local counsel opinions
relating to the Loan Parties and real estate Collateral as the Administrative
Agent may reasonably request;
     (ix) a certificate of a Responsible Officer of the Borrower as to the
matters set forth below in this clause (ix) (provided that the certificate
delivered with respect to the matters set forth in clauses (A), (B) and
(C) below shall be executed by the chief financial officer of the Borrower):
     (A) certifying as to the Solvency of the Borrower and its Subsidiaries
taken as a whole before and after giving effect to the Merger and the incurrence
on the Closing Date of Indebtedness hereunder and under the Revolving Credit
Agreement;
     (B) attaching the following and certifying that they have been prepared in
good faith based upon reasonable assumptions: (1) a pro forma balance sheet of
the Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter for which financial statements have been filed with the SEC, giving pro
forma effect to the Merger, and (2) five-year financial projections for the
Borrower and its Subsidiaries, including balance sheet and statements of income
and cash flow;
     (C) attaching calculations demonstrating pro forma compliance with
Section 7.11, giving effect to the Merger, as of the end of the most recent
fiscal quarter of the Borrower for which financial statements have been filed
with the SEC;
     (D) certifying that the representations and warranties of the Borrower and
the other Loan Parties contained in Article V or in any other Loan Document are
true and correct as of the Closing Date, both before and after giving effect to
the Merger, except as disclosed in such certificate (provided however that such
exceptions shall not include the representations and warranties specifically
referred in subsection (g) of this Section); and
     (E) certifying that both before and after giving effect to the Merger no
Default shall have occurred and be continuing (other than any Default arising
from the breach of a representation or warranty that is not specifically
referenced in subsection (g) of this Section);

39



--------------------------------------------------------------------------------



 



     (x) a certificate of Responsible Officer of the Borrower:
     (A) certifying that the Merger has been, or substantially concurrently with
delivery of such certificate is being, consummated on the Closing Date in
compliance with applicable Laws for a cash purchase price not exceeding $77.00
per share, and has been consummated or is being consummated without waiver of
the conditions precedent set forth in the Merger Agreement as to the absence of
any Giant Catastrophic Material Adverse Effect;
     (B) certifying that all shareholder approvals necessary in connection with
the execution, delivery and performance by the Loan Parties of the Loan
Documents and in connection with the Merger shall have been received and shall
be in full force and effect, and the applicable waiting periods under the
Hart-Scott- Rodino Act shall have been terminated or shall have expired without
any materially adverse action being taken by any applicable Governmental
Authority;
     (C) certifying that attached thereto is a true and correct copy of the
certificate of merger with respect to the Merger and that such certificate has
been, or concurrently with the making of the Loans on the Closing Date is being,
filed with the applicable filing office, and that upon such filing the Merger
became, or shall become, effective on the Closing Date in accordance with the
terms of the Merger Agreement and applicable Laws, and
     (D) certifying as to the accuracy of the matters set forth in subsections
(e), (f), (g) and (h) of this Section 4.01;
          (b) the Administrative Agent’s receipt of the following:
     (i) an environmental assessment report;
     (ii) (A) a survey of each Refinery, (B) a mortgagee title insurance policy
(with customary endorsements) covering the El Paso Refinery, and (C) commitments
for mortgagee title insurance policies (with customary endorsements) covering
the Ciniza Refinery, the Bloomfield Refinery and the Yorktown Refinery;
     (iii) a report from Purvin & Gertz providing an operational and financial
assessment of the Refineries;
     (iv) a certificate of the Borrower confirming that (A) insurance complying
with the requirements of this Agreement is in effect and (B) there are no past
due premiums in respect of any such insurance, and (C) stating that attached
thereto are certificates of insurance evidencing same;
     (v) a Loan Notice in accordance with the requirements hereof; and
     (vi) the Ratings as of the Closing Date.
          (c) the commitments to lend under the Existing Western Credit
Agreement have been, or concurrently with the Closing Date are being, terminated
and all Liens securing obligations under the Existing Western Credit Agreement
have been, or concurrently with the Closing Date are being terminated, and
(B) the commitments to lend under the Existing Giant Credit Agreement have been,
or

40



--------------------------------------------------------------------------------



 



concurrently with the Closing Date are being, terminated and all Liens securing
obligations under the Existing Giant Credit Agreement have been, or concurrently
with the Closing Date are being, terminated;
          (d) evidence that the conditions to effectiveness under the Revolving
Credit Agreement have been satisfied or will be satisfied concurrently with the
effectiveness of this Agreement;
          (e) (i) no order, decree, judgment, ruling or injunction of a court of
competent jurisdiction, domestic or foreign, shall exist which restrains the
consummation of the Merger or the transactions contemplated by this Agreement,
and (ii) no statute, rule or regulation shall have been enacted by any
Governmental Authority which prohibits or makes unlawful the consummation of the
Merger or transactions contemplated by this Agreement;
          (f) there shall be no actions, suits or proceedings pending or
threatened against Giant or any of its Subsidiaries, at law or in equity, or
before or by any Governmental Authority, other than those that have not had and
would not reasonably be expected to have a Giant Catastrophic Material Adverse
Effect, and there shall be no outstanding judgments, decrees, injunctions,
awards or orders of any Governmental Authority against Giant or any of its
Subsidiaries, other than those that have not had and would not reasonably be
expected to have a Giant Catastrophic Material Adverse Effect;
          (g) the representations and warranties of the Borrower and each other
Loan Party set forth in (i) the Merger Agreement, the breach of which would
result in the Borrower having the right to terminate its obligations under the
Merger Agreement, and (ii) Sections 5.01, 5.02, 5.03, 5.04, 5.05 (other than
Section 5.05(c)), 5.10, 5.11 (other than references to tax assessments), 5.13,
5.14, 5.15, 5.16, and 5.19(a) shall be true and correct on and as of the date of
the Initial Advance, before and after giving effect thereto;
          (h) no Default shall exist or would result from the Initial Advance,
or from the application of the proceeds thereof, provided, however, that any
Default arising from the breach of any representation or warranty shall not
constitute a failure of this condition precedent unless it constitutes a breach
of a representation and warranty described in subsection (g) above;
          (i) the Closing Date shall have occurred on or before May 31, 2007;
          (j) unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided, that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent); and
          (k) any fees required to be paid on or before the Closing Date shall
have been paid.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to the Delayed Advance Loans. The obligation of each
Delayed Advance Lender to make any Delayed Advanced Loan is subject to the
following conditions precedent:

41



--------------------------------------------------------------------------------



 



          (a) With respect to a Delayed Advance the proceeds of which will be
used to redeem Giant 8% Subordinated Notes, the Administrative Agent shall have
received a certificate of a Responsible Officer dated as of the date (“8% Notice
Date”) that the Borrower causes the trustee under the Giant 8% Subordinated
Indenture to give notice of redemption to such holders (the “8% Redemption
Notice”), certifying that as of the 8% Notice Date the matters set forth in
clauses (i) and (ii) below are true and correct; and with respect to a Delayed
Advance the proceeds of which will be used to redeem Giant 11% Subordinated
Notes, the Administrative Agent shall have received a certificate of a
Responsible Officer dated as of the date (“11% Notice Date”) that the Borrower
causes the trustee under the Giant 11% Subordinated Indenture to give notice of
redemption to such holders (the “11% Redemption Notice”), certifying that as of
the 11% Notice Date, the matters set forth in clauses (i) and (ii) below are
true and correct:
     (i) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or in any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct both before and after giving effect to notice
of redemption being given on such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; and
     (ii) No Default exists or would result from the giving of such notice of or
from the making of such redemption; and
          (b) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements of Section 2.02.
          (c) The conditions precedent to the obligation of the Delayed Advance
Lenders to make the Delayed Advance Loans shall be limited to the conditions
precedent set forth in Sections 4.02(a) and (b). For the avoidance of doubt and
without limiting the foregoing: the Borrower shall not be required to certify as
to the absence of a Default, and shall not be required to certify as to the
accuracy of representations or warranties, on the date of delivery of a Loan
Notice with respect to Delayed Advance Loans; and the obligation of the Delayed
Advance Lenders to make Delayed Advance Loans shall not be affected by the
occurrence or existence of a Default, or by the inaccuracy of representations or
warranties, on the day of funding of the Delayed Advance Loans, or on any other
day after the date of delivery of the certificate required by Section 4.02(a).
     4.03 Conditions to the Additional Loans Pursuant to Section 2.01(b). With
respect to those Lenders that agree pursuant to Section 2.13 or Section 2.14 to
make additional Loans, the obligation of a Lender to make any such Loan is
subject to the following conditions precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Loan,
before and after giving effect to such Loan, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

42



--------------------------------------------------------------------------------



 



          (b) No Default shall exist or would result from such proposed Loan, or
from the application of the proceeds thereof.
          (c) The Administrative Agent shall have received a Loan Notice in
accordance with the requirements of Section 2.02.
     Each request for a Loan pursuant to Section 2.01(b) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.03(a) and 4.03(b) have been satisfied on and as of the
date of the Loan.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that both before and after giving effect to the Merger:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person, or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, the legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
     5.05 Financial Statements; No Material Adverse Effect.

43



--------------------------------------------------------------------------------



 



          (a) The Audited Financial Statements and the Giant Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and the
Western Subsidiaries or Giant and its Subsidiaries, as applicable, as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
the Western Subsidiaries or Giant and its Subsidiaries, as applicable, as of the
dates thereof, including liabilities for taxes, material commitments and
Indebtedness.
          (b) The following representation and warranty shall be deemed made by
the Borrower at the time it delivers financial statements pursuant to
Section 6.01(b) for the quarter ended September 30, 2007: the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries dated
September 30, 2007, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarters ended on
such date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
          (c) Since the dates of the Audited Financial Statements and the Giant
Audited Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues (a) except as listed
on Schedule 5.06, that purport to affect or pertain to this Agreement or any
other Loan Document, or any of the transactions contemplated hereby, or (b) that
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
     5.07 No Default. No Default exists or would be reasonably expected to
result from the incurring of any Obligations by the Borrower or from the grant
or perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral. Neither of the Borrower nor any of its Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08 Ownership of Property; Liens. The Borrower and each Subsidiary has
good record and indefeasible title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
     5.09 Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof, the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

44



--------------------------------------------------------------------------------



 



     5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
     5.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability in excess of the
Threshold Amount; (iii) neither of the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither of the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither of the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date after giving
effect to the Merger, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and the Revolver Collateral Documents. The Borrower has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.

45



--------------------------------------------------------------------------------



 



     5.14 Margin Regulations; Investment Company Act.
          (a) The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of the Borrower only or of the Borrower and
its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
          (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. The Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
     5.19 Collateral Documents.

46



--------------------------------------------------------------------------------



 



          (a) The provisions of each of the Collateral Documents are effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable (i) first priority security interest in all
right, title and interest of the Loan Parties in the Term Priority Collateral
described therein, and (ii) second priority security interest (subject only to
the Revolver Priority Liens) in all right, title and interest of the Loan
Parties in the Revolver Priority Collateral described therein, in each case,
subject to the terms and provisions of the Intercreditor Agreement. Financing
statements have been filed in the offices in all of the jurisdictions listed in
the schedules to each Security Agreement executed by a Loan Party.
          (b) All representations and warranties of the Loan Parties contained
in the Collateral Documents are true and correct in all material respects.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
          (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
     As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

47



--------------------------------------------------------------------------------



 



          (a) concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements;
          (b) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
          (c) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors or audit committee of the
board of directors (or comparable board or committee) of any Loan Party by
independent accountants in connection with the accounts or books of such Loan
Party, or any audit of any of them;
          (d) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders, partners or members of any Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
any Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
          (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
          (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
          (g) concurrently with any notice provided to the Revolving
Administrative Agent or the lenders under the Revolving Credit Agreement, of the
occurrence of a Default as therein defined;
          (h) promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or the
Required Lenders may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provide a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft

48



--------------------------------------------------------------------------------



 



copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. In the event that the Borrower furnishes to the
Administrative Agent written notices or other documentation pursuant to this
Section 6.02, the Administrative Agent shall promptly furnish a copy thereof to
each Lender pursuant to the procedures for notices and communications set forth
in Section 10.02.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender of:
          (a) the occurrence of any Default;
          (b) any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
          (c) the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(iii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(i), and (iii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii);
          (d) the occurrence of any ERISA Event; and

49



--------------------------------------------------------------------------------



 



          (e) any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05 Preservation of Existence, etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     6.07 Maintenance of Insurance.
          (a) At all times, at its expense, cause to be carried and maintained
with reputable insurers, insurance (including property insurance, liability
insurance, business interruption insurance, and workers’ compensation insurance)
of the kinds and in the amounts and with deductibles as are customarily
maintained by prudent companies in similar circumstances, carrying on similar
businesses or having comparable properties and reasonably acceptable to the
Required Lenders.
          (b) All insurance required to be maintained by the Borrower shall
comply with the following general requirements: (i) all insurance shall be
written by insurance companies that are rated in A.M. Best’s Key Insurance
Rating Guide or any successor thereto (or if there be none, an organization
having a similar national reputation) with a general policyholder rating of “A-”
or better and a financial rating of at least “VIII” or otherwise reasonably
acceptable to the Required Lenders; (ii) liability insurance, business
interruption insurance and property insurance in respect of the Collateral
(other than workers’ compensation and employer’s liability insurance, and other
than insurance covering costs of compliance with the Agreed Order issued in 2000
by the Texas Commission on Environmental Quality with respect to the El Paso
refinery (the “Agreed Order Coverage”) shall name the Administrative Agent (or,
if required by the Intercreditor Agreement, the Control Agent) and the Lenders
as additional insureds and/or as mortgagee/loss payees, as their respective
interests may appear; (iii) with the exception of the

50



--------------------------------------------------------------------------------



 



Agreed Order Coverage, each policy shall provide that (A) it will not be
cancelled except after not less than 30 days’ (but 10 days if for non-payment of
premium) prior written notice to the Administrative Agent; (B) the interests of
the Administrative Agent and the Lenders shall not be invalidated or otherwise
compromised by any act or negligence of, or breach of representation or warranty
by the Borrower or any Person having an interest in the Property and (C) such
insurance is primary with respect to any other insurance carried by or available
to the Administrative Agent and/or any Lender; and (iv) with the exception of
the Agreed Order Coverage, insurers shall waive their rights of subrogation,
setoff, counterclaim, or other deduction, whether by attachment or otherwise,
against the Administrative Agent, the Control Agent and the Lenders and further
the insurers shall waive any right to claim any premiums or commission against
the Administrative Agent, the Control Agent or any Lender. Notwithstanding the
foregoing, the following shall apply with respect to Collateral owned by the
Giant Companies that constitutes Term Priority Collateral: the Borrower shall
not be required to name the Administrative Agent or the Control Agent as
mortgagee/loss payees, or grant such Parties rights to notice, under insurance
policies covering such property until the Subordinated Debt Prepayment Date.
          (c) The Borrower will notify the Administrative Agent and the Lenders
at least 10 days prior to any policy cancellation, reduction in policy limits,
modification or amendment or other material change which would result in
non-compliance with the requirements of this Section 6.07.
          (d) No provision of this Section 6.07 shall impose on the
Administrative Agent, the Control Agent or Lenders any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by the
Borrower or other Loan Parties, nor shall the Administrative Agent, the Control
Agent or the Lenders be responsible for any representations or warranties made
by or on behalf of the Borrower to any insurance company or underwriter. Any
failure on the part of the Administrative Agent, the Control Agent or the
Lenders to pursue or obtain the evidence of insurance required by this
Section 6.07 from the Borrower or other Loan Parties and/or failure of the
Administrative Agent or the Lenders to point out any non-compliance of such
evidence of insurance shall not constitute a waiver of any of the insurance
requirements in this Section 6.07.
          (e) Prior to the expiration dates of expiring policies, the Borrower
shall deliver to the Administrative Agent evidence of insurance issued by the
insurer(s) or their authorized representatives evidencing insurance required to
be maintained by the Borrower pursuant to this Section 6.07, together with a
certificate or other statement signed by an officer of the Borrower, certifying
on behalf of the Borrower that the Borrower maintains insurance as required by
this Section 6.07.
          (f) During the existence and continuation of an Event of Default, all
insurance proceeds or condemnation proceeds received by the Borrower, any
Subsidiary, the Administrative Agent or the Control Agent in respect of Term
Loan Priority Collateral shall, if so directed by the Administrative Agent or
the Required Lenders (i) be applied to repay the Obligations in the order set
forth in Section 8.03 or (ii) held in a separate account held by the
Administrative Agent for the benefit of the Lenders (the “Term Loan Casualty
Proceeds Account”) or (iii) deposited into the Term Loan Collateral Account. The
Borrower hereby grants to the Administrative Agent for the benefit of the
Lenders, a Lien in the Term Loan Casualty Proceeds Account to secure the
Obligations, and shall execute such security agreements or control agreements as
the Administrative Agent may request in order to perfect such first priority
Lien in the Term Loan Casualty Proceeds Account. The Administrative Agent may
invest funds in the Term Loan Casualty Proceeds Account in a deposit account at
Bank of America, N.A. (or such other institution as shall then be acting as
Administrative Agent) as depository bank or, at the option of the Administrative
Agent, in Cash Equivalents.
          (g) The Borrower, for itself and on behalf of each of its
Subsidiaries, hereby irrevocably makes, constitutes and appoints the
Administrative Agent, during the existence and

51



--------------------------------------------------------------------------------



 



continuation of a Default, as the Borrower’s and each Subsidiary’s true and
lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under policies of “all risk” insurance with respect to the Term
Loan Priority Collateral, and for endorsing the name of the Borrower and its
Subsidiaries on any check or other item of payment for the proceeds of such
insurance.
     6.08 Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property and all
Contractual Obligations, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records.
          (a) Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and (b) maintain such books
of record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Borrower or
such Subsidiary, as the case may be.
     6.10 Inspection Rights; Field Audits.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice; and
     6.11 Use of Proceeds. Use the proceeds of (a) the Initial Advance Loans, to
finance the acquisition of all of the outstanding common stock of Giant pursuant
to the Merger Agreement, for redemption of the Giant Subordinated Notes, and for
transaction expenses related to the foregoing, and (b) the Delayed Advance
Loans, for redemption of the Giant Subordinated Notes and for transaction
expenses related thereto, (c) Loans made pursuant to Commitment increases
pursuant to Section 2.13 may be used for general corporate purposes not in
contravention of Laws or any Loan Document, and (d) Loans made pursuant to
Commitment increases pursuant to Section 2.14 may be used for the purposes
described in such Section.
     6.12 Guarantors; Additional Security Agreements.
          (a) Notify the Administrative Agent at the time that any Person
becomes a Subsidiary, and promptly thereafter (and in any event within 30 days),
cause each such Subsidiary that is organized under the laws of any state in the
United States of America that (i) has total assets with a book value of
$5,000,000 or more or (ii) executes a guaranty agreement with respect to the
Borrower’s obligations under the Giant Subordinated Notes or the Borrower’s
obligations under any other Indebtedness for borrowed money, to (x) become a
Guarantor by executing and delivering to the Administrative Agent a Guaranty or
such other document as the Administrative Agent shall deem

52



--------------------------------------------------------------------------------



 



appropriate for such purpose, and (y) deliver to the Administrative Agent such
documents of the types referred to in Sections 4.01(a)(vi) and 4.01(a)(vii) and
such opinions of counsel (including opinions as to the legality, validity,
binding effect and enforceability of such documentation) as the Administrative
Agent requires, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
          (b) Cause each Person that becomes a Subsidiary after the date of this
Agreement to (i) execute and deliver to the Administrative Agent a Security
Agreement, deeds of trust or mortgages covering any real property on which a
Lien is required pursuant to this Section 6.12, a joinder agreement to the
Intercreditor Agreement and such financing statements and other documents and
instruments related thereto as the Administrative Agent or the Required Lenders
may require, and (ii) deliver to the Administrative Agent such documents of the
types referred to in Sections 4.01(a)(vi) and 4.01(a)(vii) and such opinions of
counsel (including opinions as to the legality, validity, binding effect and
enforceability of such documentation) as the Administrative Agent requires, all
in form, content and scope reasonably satisfactory to the Administrative Agent.
          (c) The Borrower will cause the Refineries, and all of the Borrower’s
and its Subsidiaries’ other material real property and personal property and
assets (other than motor vehicles), to be subject at all times to perfected
Liens in favor of the Administrative Agent to secure the Obligations pursuant to
the terms and conditions of Collateral Documents as the Administrative Agent
shall reasonably request, subject in any case to Liens permitted under
Section 7.01 and rights of lenders and agents under the Revolver Collateral
Documents as provided in the Intercreditor Agreement; provided, however, that
for so long as no Default has occurred and is existing, the Borrower and its
Subsidiaries shall not be required to grant Liens on (or perfect Liens on
fixtures located at) real property consisting of Terminals, convenience stores,
retail sale locations or card locks, or on aircraft owned by the Borrower or its
Subsidiaries and used for company business. In the case of Collateral of the
type described in the definition of Term Priority Collateral, such Liens shall
be first priority Liens, and in the case of Collateral of the type described in
the definition of Revolver Priority Collateral, such Liens shall be second in
priority to the Liens of the lenders and agents under the Revolver Collateral
Documents as provided in the Intercreditor Agreement.
          With respect to real property other than real property used for
operation of the Refineries, the Borrower may propose that real property be
deemed not material for purposes of this Section 6.12, and such proposal shall
be subject to the disapproval of Administrative Agent or the Required Lenders.
          (d) In furtherance of the foregoing provisions of this Section 6.12,
in connection with property that becomes property owned by the Borrower or any
Subsidiary after the Closing Date, if a Lien on such property is required by
Section 6.12(c), the Borrower shall deliver and shall cause each of its
Subsidiaries to deliver such documentation as the Administrative Agent may deem
necessary or desirable in connection with the creation of such Lien, including
mortgages, deeds of trust, security agreements, UCC-1 financing statements, and
real estate title insurance policies, surveys, environmental reports, landlord’s
waivers, certified resolutions and other organizational and authorizing
documents of the grantor of liens, favorable opinions of counsel (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above and the perfection of the
Administrative Agent’s Liens thereunder) and other items of the types required
to be delivered pursuant to Section 4.01, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
          (e) Notwithstanding anything to the contrary in this Agreement, prior
to the Subordinated Debt Prepayment Date, the Giant Companies shall not be
required to Guarantee the Obligations or to grant Liens to secure the
Obligations in any of their respective assets or properties.

53



--------------------------------------------------------------------------------



 



          (f) Notwithstanding anything to the contrary in this Agreement, as
long as (i) Navajo Convenient Stores Co., LLC has total assets with a book value
of less than $5,000,000 and has not guaranteed any Indebtedness, Navajo
Convenient Stores Co., LLC shall not be required to execute any Collateral
Documents; and (ii) Giant Yorktown Holding Company has no assets and has not
guaranteed any Indebtedness other than the Giant Subordinated Notes, Giant
Yorktown Holding Company shall not be required to execute any Collateral
Documents.
          (g) In the case of assets or properties other than the Refineries,
this Agreement and the other Loan Documents shall not require the creation or
perfection of Liens in particular properties or assets if and for so long as, in
the reasonable judgment of the Administrative Agent, the cost of creating or
perfecting such Liens in such property shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
grant extensions of time for the creation and perfection of Liens in particular
assets or property where it determines, in consultation with the Borrower, that
such action cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the other
Loan Documents.
     6.13 Prepayment of Giant Subordinated Notes. The Borrower shall cause the
following to occur on or before the later of (i) June 30, 2007, and (ii) 60 days
after the Closing Date:
          (a) The Giant 11% Subordinated Notes and the Giant 8% Subordinated
Notes shall have been redeemed in full and the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such
notes have been redeemed in full.
          (b) Promptly upon the redemption of such notes, the Borrower shall
(a) cause the Giant Companies to execute a Guaranty in favor of the
Administrative Agent Guaranteeing the Obligations, and (b) deliver or cause the
Giant Companies to deliver documentation granting and perfecting first priority
Liens in favor of the Administrative Agent (on behalf of the Lenders) in Term
Priority Collateral owned by the Giant Companies, and second priority Liens in
favor of the Administrative Agent (on behalf of the Lenders) in Revolver
Priority Collateral owned by the Giant Companies, in each case, consistent with
the documentation granted on the Closing Date by the Borrower and the Western
Subsidiaries, including, without limitation, (i) mortgages or deeds of trust
relating to the Bloomfield Refinery, the Ciniza Refinery, and the Yorktown
Refinery, (ii) current and effective commitments for mortgagee policies of title
insurance with customary endorsements for the Bloomfield Refinery, the Ciniza
Refinery, and the Yorktown Refinery, containing no material exceptions to title
other than those set forth in the commitments delivered on the Closing Date and
as consistent with the commitments delivered pursuant to the Term Loan Credit
Agreement, and (iii) security agreements and other Collateral Documents,
opinions of counsel and other customary related closing documents as may be
reasonably required by the Administrative Agent consistent with those delivered
pursuant to the Term Loan Credit Agreement, and (iv) evidence of insurance with
the Administrative Agent, Control Agent and/or the Lenders named as loss payee
or additional insured, as applicable.
     6.14 Further Assurances. Promptly upon request by the Administrative Agent
or the Required Lenders, the Borrower shall (and shall cause any of its
Subsidiaries to) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) subject to the Liens created by
any of the Collateral Documents as any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the

54



--------------------------------------------------------------------------------



 



Liens intended to be created thereby, and (iv) better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Administrative Agent and
Lenders the rights granted or now or hereafter intended to be granted to the
Lenders under any Loan Document or under any other document executed in
connection therewith.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided, that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, and (iii) the direct or any contingent obligor with respect thereto
is not changed;
          (c) Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
          (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
          (e) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
          (f) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
          (g) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
          (h) Liens (other than Liens on the Collateral) securing judgments for
the payment of money not constituting an Event of Default under Section 8.01(h);
          (i) Liens securing Indebtedness permitted under Section 7.03(f);
provided, that (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

55



--------------------------------------------------------------------------------



 



          (j) Subject to the provisions of the Deposit Account Control
Agreements, Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower, (ii) the Borrower (or applicable Subsidiary) maintains
(subject to such right of set off) dominion and control over such account(s),
and (iii) such deposit account is not intended by the Borrower, any Guarantor or
any Subsidiary to provide cash collateral to the depository institution;
          (k) Liens (including Liens on Collateral to the extent provided
herein) on crude oil supplied by Statoil pursuant to the Statoil Purchase
Agreement, securing Indebtedness owed to Statoil incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such crude oil;
provided, that (i) any such Lien has attached prior to acquisition of such crude
oil or attaches to such crude oil concurrently with or within 20 days after the
acquisition thereof, (ii) such Lien attaches solely to the crude oil financed by
such Indebtedness, (iii) the principal amount of the Indebtedness secured
thereby does not exceed the cost of such crude oil, and (iv) such Liens in favor
of Statoil shall be subject to the terms of the Statoil Intercreditor Agreement;
          (l) Liens on cash and cash equivalents not exceeding at any time in
the aggregate an amount equal to $5,000,000, securing obligations of the
Borrower or its Subsidiaries pursuant to commodity swap transactions;
          (m) Liens securing obligations under the Revolver Loan Documents or
securing Refinancing Indebtedness permitted by Section 7.03(b), covering
Collateral that is also subject to Liens in favor of the Administrative Agent,
provided that such Liens are subject to the Intercreditor Agreement;
          (n) the interests of E.I. DuPont de Nemours and Company (“DuPont”)
under the Ground Lease between DuPont (executed by DuPont on June 29, 2005) and
Western Refining Company, L.P. (executed by Western Refining Company, L.P. on
June 27, 2005); and
          (o) Any Liens (other than Liens on the Collateral), not otherwise
described in Subsections 7.01(a) through 7.01(n) above securing Indebtedness or
other payment obligations, provided that the Indebtedness and other obligations
secured by such Liens shall not any time exceed $10,000,000 in the aggregate at
any time outstanding.
     7.02 Investments. Make or hold any Investments, except:
          (a) Investments held by the Borrower or such Subsidiary in the form of
Cash Equivalents;
          (b) advances to officers, directors and employees of the Borrower and
its Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding for travel, entertainment, relocation and analogous ordinary
business purposes, in accordance with any applicable Laws;
          (c) Investments in a wholly-owned Subsidiary that is a Guarantor or
that becomes a Guarantor upon the making of such Investment;
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

56



--------------------------------------------------------------------------------



 



          (e) Guarantees permitted by Section 7.03;
          (f) Investments in non-wholly-owned Subsidiaries, provided that no
Default exists at the time of or as a result of such Investment and the dollar
amount of such Investments shall not exceed $30,000,000 in the aggregate in any
fiscal year;
          (g) Investments in Permitted Joint Ventures, provided that no Default
exists at the time of or as a result of such Investment and the dollar amount of
such Investments shall not exceed $75,000,000 in the aggregate during the term
of this Agreement;
          (h) extensions of credit described in Schedule 7.02 through and
including the maturity date thereof, but not any increases or renewals;
          (i) Investments of the type described in clause (c) of the definition
of “Investment”, provided that no Default exists at the time of or as a result
of such Investment; and
          (j) other Investments not exceeding $100,000,000 in the aggregate
during the term of this Agreement.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness of the Loan Parties under the Loan Documents;
          (b) Indebtedness of the Borrower under the Revolver Loan Documents,
any replacement revolving credit facility, and any refinancings, renewals or
extensions of all or any part of the foregoing, provided that (i) the material
terms (other than pricing and yield) of such refinancing, renewing, or extending
Indebtedness or replacement revolving credit facility (“Refinancing
Indebtedness”) or of any agreement entered into or of any instrument issued in
connection therewith are not less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, renewed, extended or replaced (“Refinanced
Indebtedness”); (ii) if such Refinancing Indebtedness does not contain terms
pursuant to which availability thereunder is based on a borrowing base, the
aggregate amount of Indebtedness available under such Refinancing Indebtedness
shall not exceed $800,000,000; (iii) if such Refinancing Indebtedness is
secured, no collateral secures the Refinancing Indebtedness other than
collateral that secures the Refinanced Indebtedness; (iv) such Refinancing
Indebtedness (and, if applicable the Liens securing same) do not contravene the
provisions of the Intercreditor Agreement; and (v) if such Refinancing
Indebtedness is secured, the holders of such Refinancing Indebtedness, or a duly
authorized agent on their behalf, agree in writing to be bound by the
Intercreditor Agreement or enter into a replacement intercreditor agreement
containing terms that are substantially similar to those of the Intercreditor
Agreement, as may be acceptable to the Administrative Agent;
          (c) (i) Indebtedness of Giant under the Giant Subordinated Notes and
Guarantees thereof by Subsidiaries of Giant Industries, Inc. to the extent such
Subsidiaries guarantee such Indebtedness prior to the Merger, and
(ii) Indebtedness of Giant and its Subsidiaries permitted by clauses (B), (C)
and (D) of Section Error! Reference source not found.;
          (d) Guarantees of the Borrower or any Guarantor in respect of other
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor;

57



--------------------------------------------------------------------------------



 



          (e) obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided, that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
          (f) Indebtedness of the Borrower or any Guarantor in respect of
capital leases, Synthetic Lease Obligations and purchase money obligations for
fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $50,000,000;
          (g) obligations of Western Refining Company, L.P. under the Ground
Lease described in Section 7.01(n) and under the Sulfuric Acid Regeneration and
Sulfur Gas Processing Agreement between E.I. DuPont de Nemours and Company and
Western Refining Company, L.P. executed in connection therewith;
          (h) Indebtedness of a Subsidiary owed to the Borrower or to a
Guarantor, provided that such Indebtedness (i) constitutes Collateral upon which
the Administrative Agent has a perfected Lien to secure the Obligations, and
(ii) in the case of Indebtedness owed to a Guarantor, is subordinated to the
Obligations on subordination terms acceptable to the Administrative Agent, and
(iii) is otherwise permitted under the provisions of Section 7.02;
          (i) unsecured Indebtedness of the Borrower in an aggregate principal
amount not to exceed $500,000,000 at any time outstanding, provided that (A) the
maturity date of such Indebtedness is no earlier than the Maturity Date or the
maturity date then in effect for any secured Refinancing Indebtedness, and
(B) the material terms of such Indebtedness or of any agreement entered into or
of any instrument issued in connection therewith are not less favorable in any
material respect to the Loan Parties or the Lenders than the terms of the Loan
Documents; and
          (j) unsecured Indebtedness of the Borrower or any Guarantor in an
aggregate principal amount not to exceed $300,000,000 at any time outstanding.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
          (a) the Borrower may merge with any other Person, provided, that the
Borrower shall be the continuing or surviving Person;
          (b) any Subsidiary may merge with (i) the Borrower, subject to clause
(a) above, and (ii) any one or more other Subsidiaries provided that if a
Guarantor is a party to such merger, the Guarantor shall be the continuing or
surviving Person; and
          (c) any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor.

58



--------------------------------------------------------------------------------



 



     7.05 Dispositions.
          (a) Make any Disposition or enter into any agreement to make any
Disposition, except that, subject to the terms of Section 7.05(b) the following
shall be permitted:
     (i) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (ii) Dispositions of inventory in the ordinary course of business;
     (iii) Leases of property in the ordinary course of business, provided that
unless otherwise agreed by the Administrative Agent, any lease of any property
that constitutes Collateral must be expressly subordinate (by the terms of lease
or pursuant to a subordination agreement satisfactory to the Administrative
Agent containing standard subordination language and, if agreed to by the
Administrative Agent, standard non-disturbance language) to the Administrative
Agent’s Liens under the applicable deed of trust or mortgage;
     (iv) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (v) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided, that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
     (vi) Dispositions permitted by Section 7.04;
     (vii) Dispositions of other property in connection with scheduled
turnarounds, maintenance and equipment and facility updates; and
     (viii) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that at the time of such
Disposition, no Default shall exist or would result from such Disposition;
provided, however, that (x) any Disposition pursuant to clauses (i) through
(viii) shall be for fair market value and (y) in the case of Dispositions
pursuant to clauses (i), (ii), (iv), (vii) and (viii), the Borrower shall make
mandatory prepayments to the extent required by Section 2.03(b)(iii).
          (b) Notwithstanding anything to the contrary set forth in this
Section 7.05, neither the Borrower nor any Subsidiary shall Dispose of any
Refinery, or enter into any agreement to Dispose of any Refinery.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
          (a) so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (i) each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

59



--------------------------------------------------------------------------------



 



     (ii) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and
     (iii) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and
          (b) the Borrower may declare and pay cash dividends to its
stockholders provided that the aggregate amount paid during any year does not
exceed the maximum dollar amount calculated as follows: the maximum dollar
amount for fiscal year 2007 shall be $25,000,000 and the maximum dollar amount
for each succeeding fiscal year shall be calculated by adding $10,000,000 to the
maximum amount in effect for the prior fiscal year; and provided further that
(i) no Default exists at the time such dividends are declared or paid or would
result from the payment thereof or (ii) if such dividends are paid within
75 days of declaration thereof, no Default exists at the date of such
declaration; and
          (c) the Borrower may purchase, redeem or otherwise acquire for cash
Equity Interests issued by it, provided that the aggregate amount of such
purchases, redemptions and acquisitions made after the Closing Date does not
exceed $100,000,000 and provided further that no Default exists at the time of
such action or would result therefrom.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower,
the Western Subsidiaries and the Giant Companies on the date hereof or any
business substantially related or incidental thereto. Ownership of a pipeline is
a line of business permitted by this Section 7.07.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among the Loan Parties.
     7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement, the Revolving Credit Agreement,
agreements governing Refinancing Indebtedness (subject to clause (iii) of
Section 7.03(b)), and the Giant Subordinated Indentures (subject to
Section 6.13) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, or (ii) of any Subsidiary to
Guarantee the Obligations of the Borrower, or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person, provided, however, that this clause (iii) shall not prohibit any
negative pledge in favor of any holder of Indebtedness permitted under
Section 7.03(f) solely to the extent any such negative pledge or other
restriction on transfer of property relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
     7.10 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose.

60



--------------------------------------------------------------------------------



 



     7.11 Financial Covenants.
          (a) Permit the Consolidated Interest Coverage Ratio as of
September 30, 2007 or as of the end of any fiscal quarter thereafter to be less
than the ratio set forth below opposite such fiscal quarter:

          Four Fiscal Quarters Ending   Minimum Consolidated Interest Coverage
Ratio
September 30, 2007 through June 30, 2009
    2.50 to 1.00  
September 30, 2009 and thereafter
    2.75 to 1.00  

          (b) Permit the Consolidated Leverage Ratio as of the end of any fiscal
quarter to be greater than the ratio set forth below opposite such fiscal
quarter:

          Fiscal Quarter Ending   Maximum Consolidated Leverage Ratio
June 30, 2007 through June 30, 2009
    4.00 to 1.00  
September 30, 2009 through September 30, 2010
    3.75 to 1.00  
December 31, 2010 and thereafter
    3.50 to 1.00  

     7.12 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure, except for Capital Expenditures not exceeding, in the
aggregate for the Borrower and its Subsidiaries (1) an amount equal to
$300,000,000 in the aggregate from and after the Closing Date for replacement
and/or acquisition of operating units for Refineries, plus (2) an amount, during
each fiscal year set forth below, equal to the amount set forth opposite such
fiscal year:

          Fiscal Year   Amount
2007
  $ 350,000,000  
2008 and each fiscal year thereafter
  $ 300,000,000  

provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, any portion of any amount set forth above,
if not expended in the fiscal year for which it is permitted above, may be
carried over for expenditure in the next following fiscal year.
     7.13 Prepayment of Certain Other Indebtedness. Make any voluntary, optional
or other non-scheduled payment, prepayment, redemption, acquisition for value
(including without limitation by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due) of
any unsecured Indebtedness incurred after the Closing Date and issued pursuant
to Section 7.03(i).
     7.14 Amendments to Revolver Loan Documents.
     Amend the terms of the Revolver Loan Documents or of documents governing
Refinancing Indebtedness unless the following conditions are met: (1) after
giving effect to such amendment, either the availability of Loans thereunder is
tied to a borrowing base formula or, if there is no such borrowing base, then
the aggregate commitments to lend thereunder do not exceed $800,000,000,
(ii) such amendment shall not result in the material terms of such Indebtedness
or of any agreement entered into or of any instrument issued in connection
therewith to be less favorable in any material respect to the Loan Parties or
the Lenders, and (iii) such amendment shall not contravene the provisions of the
Intercreditor Agreement.

61



--------------------------------------------------------------------------------



 



     7.15 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents or the Term Loan Documents) of the
Borrower or any of its Subsidiaries as “Designated Senior Debt” (or any similar
term) under, and as defined in, the Giant Subordinated Indentures.
     7.16 Giant Subordinated Notes.
          (a) Amend, modify or change, or consent or agree to any amendment,
modification or change to any of the terms of the Giant Subordinated Notes the
Giant Subordinated Indentures or the guaranties executed in connection
therewith, other than (i) any such amendment which would extend the maturity,
reduce the amount of any payment of principal thereof, reduce the interest rate,
or extend any date of payment thereon, (ii) non-material amendments that do not
affect the Lenders, (iii) amendments that eliminate or render less restrictive
any representation or warranty, covenant, obligation or default, and (iv) such
other amendments and modifications acceptable to the Required Lenders; or
          (b) Make any payments to the holders of the Giant Subordinated Notes
or to any trustee acting under the Giant Subordinated Indentures in
contravention of the subordination provisions or other terms of such Giant
Subordinated Indentures.
     7.17 Restrictions on Giant Companies Prior to the Subordinated Debt
Prepayment Date.
          (a) Until the Subordinated Debt Prepayment Date has occurred and the
Giant Companies have delivered such documents as may be required by the
Administrative Agent pursuant to Section 6.13(b), notwithstanding anything to
the contrary in this Agreement:
     (i) Neither the Borrower nor any Subsidiary will make Investments in any
Giant Company other than loans by the Borrower to Giant that are permitted by
the Revolving Credit Agreement.
     (ii) No Giant Company will incur or permit to exist any Indebtedness other
than (A) Indebtedness permitted by Section 7.03(a) and 7.03(c), (B) the loans by
the Borrower to Giant permitted by Section 7.17(a)(i), (C) Indebtedness owed to
Statoil referenced in Section 7.01(k), and (D) other Indebtedness not to exceed
$10,000,000 in the aggregate at any time outstanding.
     (iii) Neither the Borrower nor any Western Subsidiary may transfer assets
to any Giant Company, except (A) sales and other transfers in the ordinary
course of business and (B) other transfers of assets with a book value of not
more than $10,000,000 in the aggregate.
     (iv) No Giant Company may make, directly or indirectly, any Investments
except those permitted by Sections 7.02(a), 7.02(b), 7.02(c), and 7.02(h).
          (b) For purposes of Section 7.06 the Giant Companies shall be
considered Guarantors, even though they have not delivered Guaranties.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:

62



--------------------------------------------------------------------------------



 



          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or (ii) within three days after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
          (b) Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.11
or Article VII; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
          (e) Cross-Default.
     (i) The Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
     (ii) There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
     (iii) An Event of Default as defined in the Revolving Loan Credit Agreement
shall occur; or
          (f) Insolvency Proceedings, etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,

63



--------------------------------------------------------------------------------



 



conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or the Borrower or any of its Subsidiaries shall take
any corporate, partnership or company action in furtherance of the foregoing; or
          (g) Inability to Pay Debts; Attachment. (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
          (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
          (j) Invalidity of Loan Documents. Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Collateral.
     (i) Any material provision of any Collateral Document shall for any reason
cease to be valid and binding on or enforceable against the Borrower or any
Subsidiary party thereto or the Borrower or any Subsidiary shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or
     (ii) Any Collateral Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid security interest in the Collateral
purported to be

64



--------------------------------------------------------------------------------



 



covered thereby or such security interest shall for any reason cease to be a
perfected security interest with the priority required pursuant to this
Agreement; or
     (iii) Any holders of the Revolver Priority Collateral (or the Revolving
Administrative Agent) fail to comply with the terms of the Intercreditor
Agreement (with respect to the Revolver Priority Collateral) in any respect
materially adverse to the Lenders; or
          (m) Subordination. At any time that any Giant 8% Subordinated Notes or
Giant 11% Subordinated Notes remain outstanding, (i) the subordination
provisions of the Giant Subordinated Indentures (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the Giant
Subordinated Notes; or (ii) the Borrower, any other Loan Party, the trustee
under the Giant Subordinated Indentures, or any successor trustee shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the Giant Subordinated Notes, or realized from the liquidation
of any property of any Loan Party, shall be subject to any of the Subordination
Provisions.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
          (a) declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
          (c) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the provision to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and

65



--------------------------------------------------------------------------------



 



disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
          (a) Each of the Lenders hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.
          (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

66



--------------------------------------------------------------------------------



 



     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

67



--------------------------------------------------------------------------------



 



     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or agents, if any, listed on the cover page
hereof shall have any powers, duties

68



--------------------------------------------------------------------------------



 



or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
     9.10 Collateral and Guaranty Matters.
            (a) The Lenders irrevocably authorize the Administrative Agent, at
its option and in its discretion:
     (i) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;
     (ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) to the holder of any Lien on
such property that is permitted by Section 7.01(i), and (B) as may be required
pursuant to the Intercreditor Agreement; and

69



--------------------------------------------------------------------------------



 



     (iii) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
          (b) Upon the occurrence and continuance of an Event of Default, the
Lenders agree to promptly confer in order that the Required Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Required Lenders. All rights of action under
the Loan Documents and all rights to the Collateral, if any, hereunder may be
enforced by the Administrative Agent and any suit or proceeding instituted by
the Administrative Agent in furtherance of such enforcement shall be brought in
its name as the Administrative Agent without the necessity of joining as
plaintiffs or defendants any other the Lender, and the recovery of any judgment
shall be for the benefit of the Lenders subject to the expenses of the
Administrative Agent.
          (c) Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents for the benefit of the Lenders, and to enter
into the Statoil Intercreditor Agreement at such time as the Administrative
Agent deems necessary or desirable. Except to the extent unanimity is required
hereunder, each Lender agrees that any action taken by the Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.
          (d) The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
          (e) The Administrative Agent shall have no obligation to any Lender or
to any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected, or insured or has been encumbered or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected, or enforced,
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights granted or available to the
Administrative Agent in this Section 9.10 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability to any Lender, other than
to act without gross negligence or willful misconduct.
          (f) In furtherance of the authorizations set forth in this
Section 9.10, each Lender hereby irrevocably appoints the Administrative Agent
its attorney-in-fact, with full power of substitution, for and on behalf of and
in the name of each such Lender, (i) to enter into Collateral Documents
(including, without limitation, any appointments of substitute trustees under
any Collateral Document), (ii) to take action with respect to the Collateral and
Collateral Documents to perfect, maintain, and preserve the Lender’s Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any Collateral to the extent authorized in clause (a) hereof.
This power of attorney

70



--------------------------------------------------------------------------------



 



shall be liberally, not restrictively, construed so as to give the greatest
latitude to the Administrative Agent’s power, as attorney, relative to the
Collateral matters described in this Section 9.10. The powers and authorities
herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent. The power of
attorney conferred by this Section 9.10(f) is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligations,
or any part thereof, shall remain unpaid or the Lenders have any Commitments
under the Loan Documents.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
          (a) waive any condition set forth in Section 4.01 without the written
consent of each Lender;
          (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
          (c) postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender to whom such a payment
is to be made;
          (d) reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend (i) the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
          (e) change Section 2.11 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
          (f) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
          (g) except as provided in Section 9.10 and except as required pursuant
to the Intercreditor Agreement, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender; or
          (h) release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted

71



--------------------------------------------------------------------------------



 



pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
     10.02 Notices; Effectiveness; Electronic Communication.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to a Loan Party or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02, or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such
Person in writing to the other parties; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided, that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in their own discretion, agree to accept

72



--------------------------------------------------------------------------------



 



notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided, that approval of such
procedures may be limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
          (d) Change of Address, Etc. The Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     Furthermore, each Public Lender agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

73



--------------------------------------------------------------------------------



 



          (e) Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower agrees to indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower agrees to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
          (b) Indemnification by the Borrower. The Borrower agrees to indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE

74



--------------------------------------------------------------------------------



 



NEGLIGENCE OF THE INDEMNITEE; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.10(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of

75



--------------------------------------------------------------------------------



 



the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 10.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 10.06, and (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section 10.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06,
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

76



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

77



--------------------------------------------------------------------------------



 



          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agree to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National

78



--------------------------------------------------------------------------------



 



Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.13(c) or Section 2.14(d), (ii) any pledge
referred to in Section 10.06(f), or (iii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided, that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent and each Lender, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Lender, or any such Affiliate to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to Administrative
Agent, such Lender, or any such Affiliate, irrespective of whether or not
Administrative Agent or such Lender or shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of Administrative Agent, such Lender or different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of Administrative Agent and each Lender, and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that Administrative Agent, such Lender, or their respective
Affiliates may have. Administrative Agent and each Lender agree to notify the
Borrower, and each Lender shall notify the Administrative Agent, promptly after
any such setoff and application, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the

79



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.
     Delivery of an executed counterpart of a signature page of this Agreement
by telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if the Borrower has
the right to replace a Lender pursuant to Section 10.01 or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:

80



--------------------------------------------------------------------------------



 



          (a) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; etc.
          (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE

81



--------------------------------------------------------------------------------



 



LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

  10.17   USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

82



--------------------------------------------------------------------------------



 



     10.18 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.
          (a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT
LIENS MAY BE CREATED ON THE COLLATERAL PURSUANT TO THE REVOLVER LOAN DOCUMENTS,
WHICH LIENS ON THE TERM PRIORITY COLLATERAL SHALL BE REQUIRED TO BE SUBORDINATED
AND JUNIOR TO THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS IN ACCORDANCE
WITH THE TERMS OF THE INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN
OR IN ANY LOAN DOCUMENT TO THE CONTRARY, THE LIENS AND SECURITY INTEREST GRANTED
TO THE ADMINISTRATIVE AGENT PURSUANT TO THE VARIOUS LOAN DOCUMENTS AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE ADMINISTRATIVE AGENT PURSUANT TO THE LOAN
DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. THE
INTERCREDITOR AGREEMENT ALSO CONTAINS CERTAIN PROVISIONS PROVIDING FOR RELEASES
OF COLLATERAL PURSUANT TO THE LOAN DOCUMENTS IN THE EVENT THAT SUCH COLLATERAL
IS RELEASED PURSUANT TO THE TERM LOAN DOCUMENTS. PURSUANT TO THE TERMS OF THE
INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
          (b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO
ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL
ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
          (c) THE PROVISIONS OF THIS SECTION 10.18 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL THE TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE INTERCREDITOR AGREEMENT.
          (d) Administrative Agent shall notify the Lenders of any amendment,
modification or waiver of the Intercreditor Agreement.
     10.19 Designated Indebtedness. All Obligations shall be, and are hereby
designated as, “Designated Senior Indebtedness” for purposes of, and as defined
in, each of the Giant Subordinated Indentures.
     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                      WESTERN REFINING, INC.,         a Delaware corporation, as
Borrower    
 
                    By:        /s/ Scott Weaver                           Scott
Weaver             Chief Administrative Officer    

Signature Page to Term Loan Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.,         As Administrative Agent,  
 
 
                    By:        /s/ Ronald E. McKaig                  
 
      Name:   Ronald E. McKaig    
 
      Title:   Senior Vice President    

Signature Page to Term Loan Credit Agreement
(Western Refining, Inc.)

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.,         as a Lender    
 
                    By:        /s/ Ronald E. McKaig                  
 
      Name:   Ronald E. McKaig    
 
      Title:   Senior Vice President    

Signature Page to Term Loan Credit Agreement
(Western Refining, Inc.)

 